     Case 2:21-cv-01482-KJM-DMC Document 6 Filed 08/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KIMBERLY OLSON,                                    No. 2:21-CV-1482-KJM-DMC
12                       Plaintiff,
13            v.                                         ORDER
14    ROBERT PUCKETT, SR., et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   Court is Plaintiff’s motion for leave to proceed in forma pauperis, ECF No. 2. Plaintiff’s

19   complaint, and service thereof by the United States Marshal if appropriate, will be addressed

20   separately. The Clerk of the Court shall not issue summons or set this matter for an initial

21   scheduling conference unless specifically directed by the Court to do so.

22                  Plaintiff has submitted the affidavit required by 28 U.S.C. § 1915(a) showing that

23   Plaintiff is unable to prepay fees and costs or give security therefor.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
     Case 2:21-cv-01482-KJM-DMC Document 6 Filed 08/23/21 Page 2 of 2


 1                 Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for leave to

 2   proceed in forma pauperis, ECF No. 2, is granted.

 3

 4   Dated: August 23, 2021
                                                         ____________________________________
 5                                                       DENNIS M. COTA
 6                                                       UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
